IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,490-02


EX PARTE LORENZA CLAUDE WALKER, Applicant



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1015612-A IN THE 263RD JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to twenty-five years' imprisonment. 
	On February 11, 2011, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding #15.  Based upon the trial
court's findings and conclusions and our own review, we deny relief.	

Filed: April 6, 2011
Do not publish